                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SCOTT MICHAEL DITTMAR,                         :
         Plaintiff,                            :
                                               :
       v.                                      :       CIVIL ACTION NO. 19-CV-1537
                                               :
NORTHAMPTON COUNTY PRISON,                     :
        Defendant.                             :

                                              ORDER

       AND NOW, this 30th day of April 2019, upon consideration of Plaintiff Scott Michael

Dittmar’s pro se Amended Complaint (ECF No. 6), his Praecipe to Place Motion on

Miscellaneous Hearing List (ECF No. 7), and his Motion to Proceed In Forma Pauperis (ECF

No. 8), it is ORDERED that:

       1.      Dittmar’s Amended Complaint is DISMISSED without prejudice, pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii), for failure to state a claim for the reasons set forth in the Court’s

Memorandum.

       2.      Dittmar is given thirty (30) days to file a second amended complaint in the event

he can state a plausible § 1983 claim naming the person or persons responsible for the alleged

violation of his rights, or a proper legal entity subject to suit under § 1983. Any second amended

complaint shall identify all defendants in the caption of the second amended complaint in

addition to identifying them in the body of the second amended complaint, and shall state the

basis for Dittmar’ claims against each defendant. If Dittmar does not know the identity of any of

the individuals responsible, he may refer to them as Jane or John Does; however, Dittmar must
still describe how these individuals violated his rights.1 Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       3.     The Clerk of Court shall send Dittmar a blank copy of the Court’s form

complaint to be used by a prisoner filing a civil rights action bearing the above civil action

number. Dittmar may use this form to file his second amended complaint if he chooses to do so.

       4.     The Praecipe to Place Motion on Miscellaneous Hearing List, construed as a

request for a hearing, is DENIED without prejudice.

       5.    The Motion to Proceed In Forma Pauperis is DENIED as unnecessary because

Dittmar has already been granted in forma pauperis status in this case.

       6.     If Dittmar fails to comply with this Order, his case may be dismissed for failure

to prosecute without further notice.

                                                      BY THE COURT:


                                                      / s/ J oel H. S l om sk y
                                                      JOEL H. SLOMSKY, J.




1
 Without the name of at least one individual or entity, however, the Court will be unable to
direct service of any second amended complaint that Dittmar may file.
